Citation Nr: 0636286	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  99-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
May 1993.  He also had a period of active duty for training 
in the U.S. Army Reserves from October 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to service 
connection for GERD. 

The veteran testified before the undersigned at a 
videoconference hearing held in November 1999.  A transcript 
of that videoconference hearing is associated with the claims 
file.

The Board remanded the case for further evidentiary 
development in April 2001 and once again in July 2005.


FINDING OF FACT

The veteran does not have a gastroesophageal reflux disease 
(GERD) that originated in service, or that is otherwise the 
result of his military service or any in-service event.
 
CONCLUSION OF LAW
 
A gastroesophageal reflux disease (GERD) was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2006).
 
 



REASONS AND BASES FOR FINDING AND CONCLUSION
 
VA's Statutory Duty to Assist the Veteran
 
Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  
 
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2001 and 
November 2002 VA correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a), save for a failure to provide notice on 
how a disability rating or effective date would be assigned 
should service connection be granted.  The claim was 
thereafter readjudicated in the January 2006 supplemental 
statement of the case (SSOC).  The failure of VA to provide 
notice of how a disability rating or effective date would be 
assigned should service connection be granted is harmless 
because the preponderance of the evidence is against the 
appellant's claim.  Hence, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  The rating decision on appeal predates 
the enactment of Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although 
complete notice was not provided to the appellant until after 
the initial adjudication, he was not prejudiced.  The content 
of the October 2001 and November 2002 notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran was thereafter afforded every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  As noted above, the 
claim was readjudicated in January 2006.  Hence, the actions 
taken by VA cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim before adjudication.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide this appeal.
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 
 
The Claim
 
The veteran contends that his gastroesophageal reflux disease 
(GERD) is related to military service.  Specifically, the 
claimant holds that GERD as well as symptoms of epigastric 
burning pain that predated his formal diagnosis are 
etiologically related to his period of active duty service. 
The appellant requests that he be afforded the benefit of the 
doubt. 
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
 
That a disease occurred in service alone is not enough; there 
must be chronic disability resulting from the disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 
 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.
 
Service medical records are silent for any complaints or 
finding of GERD. They do show treatment in March 1990 for 
acute gastroenteritis.
 
Post-service, the record shows the veteran undergoing a VA 
examination in July 1997, at which time he complained of 
epigastric burning pain radiating into his chest and throat. 
He reported having these symptoms since the end of the war. 
Physical examination, X-ray studies of the abdomen, and an 
upper gastrointestinal study were normal.  The examiner, 
however, diagnosed GERD.
 
VA treatment records for July 1993 to January 2003 show that 
the veteran was diagnosed with GERD in November 2000 after 
demonstrating epigastric tenderness.
 
Given the above facts, the Board's analysis will focus on 
whether the veteran's GERD is related to military service.  
The Board's April 2001 remand ordered that the veteran be 
afforded a VA examination to determine the etiology of his 
GERD, and he underwent such a study in April 2002.  At that 
time he reported that GERD began in 1991, with symptoms 
including burning in his upper stomach and throat. He denied 
reporting or receiving treatment for his symptoms in service. 
An upper gastrointestinal study showed minimal 
gastroesophageal reflux, but otherwise normal findings. The 
examiner diagnosed GERD, based on the diagnostic study. 
 
Notably, without any reasons or bases, save perhaps the fact 
that the appellant served during Desert Storm, the April 2002 
VA examiner concluded that it was at least as likely as not 
that the symptoms of GERD were related to an undiagnosed 
illness because the symptoms had their onset after 1997. 
GERD, however, is a clinically identifiable entity, that is, 
it is a diagnosed disorder. The provisions of 38 C.F.R. § 
3.317 are therefore not for application. Simply put, if the 
veteran has a diagnosed illness, by definition he does not 
have an undiagnosed illness. The examiner nevertheless 
implicitly relied on 38 C.F.R. § 3.317 when he concluded that 
the patient's GERD (again, a diagnosed disorder) was due to 
an undiagnosed illness because the symptoms attributable to 
GERD purportedly arose within several years of the veteran's 
discharge. 
 
Since the VA examiner's April 2002 opinion was not responsive 
to the Board's first remand, on subsequent remand in July 
2005 another VA examination was ordered, and that examination 
was conducted in September 2005. The September 2005 VA 
examiner reported having reviewed the veteran's claims file, 
the medical records, and the remand in detail. At his VA 
examination, the veteran reported that soon after he 
separated from service he began experiencing problems with 
gastroesophageal reflux. After examining the veteran the 
physician concluded that he was unable to discern any current 
evidence upon which to give an opinion without resorting to 
speculation that the claimant's GERD was etiologically 
related to service. While the VA physician phrased his 
response to the Board's July 2005 remand in a manner 
different than that requested, the physician clearly stated 
that he could not offer a medical opinion without resorting 
to speculation. 
 
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty. Bloom v. West, 12 Vet. 
App. 185, 187 (1999). The September 2005 VA examiner was 
unable to conclude that the veteran's GERD was incurred or 
aggravated during his period of military service.  The 
veteran's GERD, in sum, could not in his opinion be linked by 
sound medical analysis to active duty.
 
Accordingly, having rejected the opinion that GERD was due to 
an undiagnosed illness for the reasons set forth above, and 
finding that the only other nexus opinion of record finds 
that no opinion may be offered without resorting to 
speculation, the Board finds that the preponderance of the 
competent evidence of record is against finding that GERD is 
related to the veteran's military service.  Therefore, 
service connection for GERD is denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board has not 
overlooked statements to VA from the veteran or his 
representative, or the claimant's own Board testimony.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Lay statements as to the 
origins of a current disability, however, are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for a gastroesophageal 
reflux disease (GERD) is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


